Kane, J. (dissenting).
The majority holds, as a matter of law, that defendants owed no duty to plaintiff’s decedent because they could not foresee she might drown in the river bordering their premises. The majority also determines, again as a matter of law, that even if some duty were assumed to exist, defendants could not be charged with a negligent breach thereof because their conduct was not unreasonable. In our opinion, neither conclusion is warranted at this stage of the proceeding.
In Basso v Miller (40 NY2d 233, 241), the Court of Appeals explained that whereas formerly "the likelihood of a plaintiff’s presence had been an implicit consideration in the determination of status and the duty commensurate therewith, it now becomes a primary independent factor in determining foreseeability and the duty of the owner or occupier will vary with the likelihood of plaintiff’s presence at the particular time and place of the injury.” (Emphasis added.) The attendance of children at a garage sale is hardly a novel event. Indeed, in this case, decedent’s mother allegedly had a three-year-old daughter with her and mentioned to Mrs. Rice that her five remaining offspring had remained in the automobile. A landowner who operates such a venture can readily anticipate the presence of children and is thus obliged to maintain the site in a reasonably safe condition for their protection as well as adult visitors. Here, the narrower duty question is whether the location of the sale in relation to the river was a circumstance of enough significance to impose an obligation on defendants to take some precautionary measures for the benefit of children. Accepting the existence of a path, as we must for the purposes of this appeal, the majority needlessly confuses that issue by stressing the lack of affirmative defects or traps (cf. Basso v Miller, supra [Breitel, Ch. J., concurring]).
A distance of some 400 feet from an automobile to a point of danger might pose an insurmountable barrier to an infant unable to walk, but a toddler could easily traverse that distance, particularly across a defined way, in a very short period of time. Moreover, while defendants may be able to *184demand contribution from neglectful parents in a situation of this nature, they should have been aware that a momentarily unattended child might quickly reach the river without attracting the notice of those in direct supervision. Undoubtedly, there are circumstances in which the potential hazard arising from a natural condition is so slight or the possibility of encountering it is so unlikely that a court would be justified in concluding that no reasonable landowner could foresee harm to another. However, the danger of a young child drowning if he or she wandered away from parental control and proceeded to a nearby body of water is sufficiently great that it cannot properly be shunted aside as legally remote. How defendants should deal with that specific risk to meet their responsibility is, of course, another matter.
The majority apparently fears that the recognition of a duty would somehow mandate the fencing of all riparian lands. This position is unsupportable, for the reasonableness of protective action necessarily depends on the factual setting of each case. Sometimes fencing might be the only adequate response, but less onerous alternatives, such as an oral warning or a sign, might suffice in other instances. At a children’s birthday celebration held indoors, notice to accompanying parents might be regarded as overly cautious, while great vigilance could be expected of a host in providing for the safety of unescorted youngsters invited to a swimming party. The possibilities are endless and no per se rule can be formulated. A jury, not a court, should be permitted to say whether these defendants were negligent in failing to guard the approaches to the river under the prevailing conditions (see Quinlan v Cecchini, 41 NY2d 686, 689).
Lastly, if plaintiff cannot prove by direct or circumstantial evidence that decedent crossed defendants’ land to the river, then no liability can attach to them. However, defendants have not demonstrated the absence of any genuine triable issue in this regard so as to entitle them to summary relief. Accordingly, the order appealed from denying summary judgment to either party should be affirmed.
Main and Mikoll, JJ., concur with Greenblott, J.; Mahoney, P. J., and Kane, J., dissent and vote to affirm in an opinion by Kane, J.
Order reversed, on the law, defendants’ motion granted, and complaint dismissed, without costs.